On Motion for Rehearing.
[7, 8] The only ground set up by the motion is that the county court did not have jurisdiction over the subject-matter. The appel-lees do not ask for judgment in excess of $1,000, and did not ask for interest in any form. It must affirmatively appear that plaintiff sues for an amount in excess of the jurisdiction of the court. All intendments of the plaintiff’s pleadings will be held in favor of the jurisdiction of the court. Railway Co. v. Rayzor, 106 Tex. 544, 172 S. W. 1103. A prayer for general relief will be confined to that which the court has jurisdiction to grant.
Motion overruled.